Citation Nr: 0022140	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  94-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right eye.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946 and from October 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision in which the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for residuals of 
an eye injury.  The veteran subsequently perfected an appeal 
of that decision.  A video conference hearing on this claim 
was held on September 8, 1999, before the undersigned member 
of the Board.  In November 1999, the case was remanded to the 
RO.  It is now back before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran injured his right eye in service.

2.  Competent evidence relates the veteran's peripheral 
pigmented retinal spots in the peripheral retina of the right 
eye to blunt trauma to the right eye in service.


CONCLUSION OF LAW

Peripheral pigmented retinal spots in the peripheral retina 
of the right eye were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, it is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
evidence has been properly developed, and that the heightened 
duty to assist in this case, where the veteran's service 
medical records are not available, has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At an April 1995 hearing before the RO and a September 1999 
hearing before a member of the Board, the veteran testified 
that in April 1951, while in Korea, he injured his right eye 
when a baseball hit him.  He further testified that he was 
treated in the hospital for this injury for several weeks, 
and eventually had to get glasses.  He stated that since the 
injury his right eye has watered excessively, and been crusty 
in the morning from watering overnight.  Service medical 
records for this period of active service are not available, 
but sick call reports note that he was on sick call in April 
1951, June 1951, and August 1951.  His September 1951 
separation examination indicates that his eyes were normal, 
and notes no injury to the right eye.  However, the veteran 
submitted statements from W.W. and S.K., both of whom served 
with him in Korea, and both statements corroborate that the 
veteran injured his eye in April 1951.  Based on the 
veteran's testimony and his corroborating statements, and 
given that an eye injury is an event which may be confirmed 
without any medical expertise, the Board finds that the 
veteran has submitted evidence sufficient to show that he 
sustained a right eye injury in service.
Turning to whether or not he has any residuals of such 
injury, the Board notes that the veteran testified to watery 
eyes as his main residual, along with decreased visual 
acuity.  At his September 1999 hearing, he testified that his 
bilateral cataracts were not related to his injury in 
service.  

Medical evidence of record shows that the veteran has been 
diagnosed and treated for refractive error, cataracts, 
keratoconjunctivitis sicca, hypertensive retinopathy, as well 
as peripheral pigmented retinal spots in the peripheral 
retina of the right eye.  In December 1997 and September 1998 
statements of record, two VA physicians opine that the 
veteran's dry eyes are not related to his injury in service.  
Further, the September 1998 record also notes that his 
cataracts are unrelated to service.  No medical evidence of 
record attributes his hypertensive retinopathy to his right 
eye injury in service, and refractive error is a congenital 
or developmental defect for which compensation is not 
available.  38 C.F.R. § 3.303(c).  

However, an October 1996 VA examination report, a December 
1996 VA examination report, and the September 1998 VA medical 
opinion all assert that the veteran's peripheral pigmented 
retinal spots in the peripheral retina of the right eye could 
be related to his blunt trauma in service, although they 
cause no threat to his vision or the health of his eye at 
this time.  Given these opinions indicating that the 
veteran's peripheral pigmented retinal spots in the 
peripheral retina of the right eye are at least as likely as 
not related to his blunt trauma to the right eye in service, 
the Board finds that the veteran has established a current 
disability (pathology attributable to a right eye injury in 
service) and a nexus between this disability and service.  
Accordingly, the veteran has satisfied all the criteria 
needed to establish service connection, and his claim of 
entitlement to service connection for residuals of an injury 
to the right eye, identified as peripheral pigmented retinal 
spots in the peripheral retina may be granted.   





ORDER

Service connection for residuals of an injury to the right 
eye, identified as peripheral pigmented retinal spots in the 
peripheral retina, is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

